Citation Nr: 0627439	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  05-05 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1962 to 
February 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Muskogee, Oklahoma 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

A transcript of a hearing, held before the undersigned Board 
Member in May 2006, is of record.


FINDINGS OF FACT

1.  Level III hearing is present in the left ear, pursuant to 
the November 2004 VA fee-based audiometric examination.

2.  Level II hearing is present in the right ear, pursuant to 
the November 2004 VA fee-based audiometric examination.


CONCLUSION OF LAW

The criteria for an initial compensable disability evaluation 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.385, 4.85, 4.86, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  

In this case, the veteran's informal claim for service 
connection for a bilateral hearing loss was received in 
February 2003.  A June 2003 VCAA letter failed to notify the 
appellant of the evidence required to substantiate his claim 
for service connection.  However, the reasons and bases of 
the December 2004 Statement of the Case (SOC) specifically 
explained to the appellant what the evidence must show in 
order to establish service connection for hearing loss.  The 
appellant was not prejudiced by not receiving the VCAA 
notification prior to the initial AOJ decision, as he had 
almost two years to respond to the SOC prior to the 
certification of his appeal to the Board.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Clearly, from submissions by and on behalf of the 
veteran, he is fully conversant with the legal requirements 
in this case.  Thus, the content of these letters complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has assisted the veteran in the 
development of his claim in accordance with applicable laws 
and regulations.  Accordingly, the Board will address the 
merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Because 
this claim is being denied, any other notice requirements 
beyond those already cited, are not applicable.  As indicated 
above, there has been substantial compliance with all 
pertinent VA law and regulations, and to move forward with 
this claim would not cause any prejudice to the veteran.  

Laws & Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered. Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Table VI, "Numeric 
Designation of Hearing Impairment Based on Puretone Threshold 
Average and Speech Discrimination," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based on a combination of the percent of speech 
discrimination (horizontal rows) and the puretone threshold 
average (vertical columns).

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discrim- 
ination
Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average



Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.

Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)
Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86 (2005).   

In the present appeal, the veteran contends he should receive 
a compensable disability rating because he is unable to hear 
well without the use of hearing aids.  

On the authorized audiological evaluation in July 2003, pure 
tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
30
25
35
55
65
45
LEFT
30
35
50
75
95
64

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 88 in the left ear.  Applying 
the above results to the Table VI chart, a puretone threshold 
average of 45 and a speech discrimination of 84 percent, in 
the right ear, will result in level II hearing for that ear.  
A puretone threshold average of 64 and a speech 
discrimination of 88 percent, in the left ear, will result in 
level III hearing for that ear.  Applying these results to 
the Table VII chart (with the left ear being the "poorer" 
ear), a level II for the right ear, combined with a level III 
for the left ear, will result in a 0 percent compensation 
evaluation.  

In November 2004, the veteran underwent a VA-fee based 
audiology examination and pure tone thresholds, in decibels, 
were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
15
20
20
45
65
38
LEFT
15
20
35
60
90
51

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 in the left ear.

Applying the above results to the Table VI chart, a puretone 
threshold average of 38 and a speech discrimination of 100 
percent, in the right ear, will result in level I hearing for 
that ear.  A puretone threshold average of 51 and a speech 
discrimination of 96 percent, in the left ear, will result in 
level I hearing for that ear.  Applying these results to the 
Table VII chart (with neither ear being the "poorer" ear), 
a level I for the right ear, combined with a level I for the 
left ear, will result in a 0 percent compensation evaluation.  

The veteran submitted evidence from a June 2004 audiogram at 
Bragg's Better Hearing Inc. which indicated a high frequency 
sensorineural hearing loss of 38 percent in the right ear and 
47 percent in the left ear.  The note also indicated the 
veteran has difficulty distinguishing sounds and ability to 
understand spoken word without maintaining visual contact 
with the speaker.  The graphed results of the audiometric 
test was included, but not interpreted. 

The veteran was afforded a hearing in May 2006, during which 
he testified about his difficulty in hearing conversations 
and overall increased hearing loss.  He also submitted 
additional evidence in the form of April 2006 audiometric 
test results from the St. Anthony's Hospital Audiology 
Clinic.  The results indicated the veteran's recognition 
scores, but did not provide the pure tone thresholds and pure 
tone threshold averages.  The audiologist's comments reflect 
that right ear hearing was within normal limits between 250 
to 200 Hertz, sloping to a severe high frequency 
sensorineural hearing loss.  The left ear had a mild sloping 
to profound sensorineural hearing loss.  Additional results 
were indicated in a graph form, which were not interpreted.  

The Board notes that it is precluded from applying the 
results in graph form, to the criteria of 38 C.F.R. § 3.385 
(2005), in order to determine the severity of the veteran's 
current hearing loss disability.  See Kelly v. Brown, 7 Vet. 
App. 471 (1995) (holding that neither the Board nor the RO 
may not interpret graphical representations of audiometric 
data).  Moreover, the Board observes that neither the June 
2004 nor the April 2006 audiometric test results contained 
otherwise sufficient evidence for the Board to apply to the 
applicable criteria; such as pure tone thresholds and pure 
tone threshold averages, at the specified frequencies, as 
required by 38 C.F.R. § 3.385, 4.85, and 4.86.

The Board has also considered 38 C.F.R. §  4.86 (a) in its 
review of the VA fee-based authorized audiological 
examinations.  However, given that the evidence does not 
reflect puretone thresholds of 55 db or more at each of the 
1000, 2000, 3000, and 4000 Hertzs, consideration of Table VIa 
is not warranted.  Consideration of section 4.86(b) is also 
not warranted, given that the evidence does not reflect a 
simultaneous puretone threshold of 30 db or less at 1000 Hz 
and a puretone threshold of 70 db or more at 2000 Hz.  
38 C.F.R. § 4.86 (2005).

The Board acknowledges the difficulties that the veteran has 
with his auditory acuity.  However, the ratings for hearing 
loss are based on a mechanical application of the tables 
provided by law; the Board has no discretion in this matter 
and must predicate its determination on the basis of the 
results of the audiology studies of record.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992). 

On the basis of the foregoing, the Board concludes that the 
current level of disability shown does not warrant a 
compensable rating.


ORDER

An initial compensable disability rating for bilateral 
hearing loss is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


